Citation Nr: 0032489	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-13 258 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran has perfected his appeal of denials of 
claims for service connection for a dermatological disability 
variously diagnosed as lichen planus, also claimed as a 
disability manifested by skin lesions, rashes, and/or fungus, 
to include due to an undiagnosed illness; periodontal 
disease, also claimed as a disability manifested by gum 
infections, to include due to an undiagnosed illness; 
degenerative joint disease of the thoracic and lumbar spines, 
also claimed as a disability manifested by bone/joint pain, 
with muscle spasms, to include due to an undiagnosed illness; 
fibromyalgia, with sleep disturbances and fatigue, also 
claimed as a disability manifested by bone/joint pain, with 
muscle spasms, to include due to an undiagnosed illness; and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977, and from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from ratings decision of the Department of Veterans 
Affairs (VA) Denver, Colorado, Regional Office (RO), dated in 
November 1994, July 1996, and October 1998.


REMAND

By letter dated on September 12, 2000, the Board advised the 
veteran of his right to request a hearing or submit evidence 
on the particular issue of whether his appeal of the five 
above listed service connection claims had been perfected, 
since it appeared that that had not been the case.  The 
veteran responded to the Board's letter by requesting, via a 
September 29, 2000, letter from his representative, to have a 
travel board hearing on this particular issue.

Accordingly, this case is remanded to the RO for the 
following action:

The RO should schedule the veteran for a 
travel board hearing.  Thereafter, the 
claims folders should be returned to the 
Board, for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


